Citation Nr: 9907820	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-30 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension.

2.  Entitlement to service connection for cardiovascular 
disease (other than essential hypertension).


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from February 1969 
to November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied entitlement to service 
connection for cardiovascular disease, to include 
hypertension.

On appeal, the Board remanded the case to the RO for further 
developments by decision dated in August 1997.  The requested 
developments have been accomplished and the case is now ready 
for appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he had hypertension in 
service and should be service connected thereto.  He also 
maintains that he was treated for a heart disorder within the 
presumptive period and is also entitled to service 
connection.  His representative has joined in these 
contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the equal balance of evidence 
favors the grant of service connection for essential 
hypertension.  It is further the decision of the Board that 
the veteran has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim for cardiovascular 
disease (other than essential hypertension) is well grounded, 
and the claim is accordingly denied.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran was reported to have labile hypertension in 
service.

3.  Post service medical evidence shows treatment for 
hypertension for many years.

4.  In view of the relative equipoise of positive and 
negative evidence, the record reflects that the veteran's 
current essential hypertension is most likely incurred during 
active duty service.

5.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of cardiovascular disease 
(other than essential hypertension).

6.  Cardiovascular disease (other than essential 
hypertension) is not currently shown based on the evidence 
submitted for the record.

7.  The veteran has not presented any competent evidence of a 
relationship between his active duty service and his claimed 
cardiovascular disease (other than essential hypertension).



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, essential hypertension was incurred during active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  

2.  A claim for entitlement to service connection for 
cardiovascular disease (other than essential hypertension) is 
not well grounded.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Relevant Legal Standard

Initially, the Board finds that the veteran's claim for 
hypertension is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); that is, he has 
presented a claim that is plausible.  Further, he has not 
alleged nor does the evidence show that any records of 
probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
The Board accordingly finds that the duty to assist the 
veteran, as mandated by § 5107(a), has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Finally, with 
certain enumerated disorders such as cardiovascular disease, 
service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

II.  Factual Background 

Service medical records reveal that the veteran had multiple 
diastolic blood pressure readings less than 100.  Although he 
does not appear to have been diagnosed with or treated for 
hypertension in service, there are several instances of 
diastolic blood pressure readings over 100.  Moreover, 
service medical records reveal no complaints, symptomatology, 
or findings of cardiovascular disease.  In addition, there is 
no indication of any inservice history or symptomatology 
suggestive of cardiovascular disease.

Post service medical records show that the veteran was 
treated for nausea, vomiting, abdominal cramps, and heartburn 
in April 1979.  The clinical assessment was questionable food 
poisoning.  In May 1979, he apparently underwent a pre-
employment physical and was told that he had elevated 
triglycerides and cholesterol, and an abnormal EKG.  A 
private routine electrocardiogram dated in May 1979 showed 
nonspecific anterolateral ST segment depressions with 
nonspecific T wave abnormalities.  The examiner concluded 
that these changes were abnormal but nondiagnostic for a 29 
year old.  In July 1979, he was treated for chest pain 
associated with shortness of breath and dizziness.  The 
clinical assessment was hyperventilation syndrome.  One 
examiner commented that he doubted the pain was cardiac in 
origin but might have been gastrointestinal.  During the 
relevant time frames, blood pressure readings ranged from 
118/76 - 160/84 - 130/100.  In a 1987 hospitalization note, 
he was reported to have had hypertension for several years.  
Medications were listed as Atenolol and hydrochlorothiazide.  
His cholesterol was noted to be 285 (normal range of 130-285) 
and triglycerides of 274 (normal range 35-160), but there was 
no reference made to cardiovascular disease.  In February 
1987, his blood pressure was reported at 128/104.  Other 
post-service medical evidence shows essentially normal blood 
pressure readings which were taken over the years when he 
received treatment primarily for service-connected back and 
knee problems.  There was no further treatment for or 
diagnosis of a cardiovascular disorder.  In 1994, he filed a 
claim for hypertension.

In an August 1994 VA general medical examination report, the 
veteran indicated that hypertension was found on his service 
entrance examination in February 1969 but he was not treated 
until February 1979 (several months post-discharge) when he 
was placed on Tenormin.  In 1980, his medication was changed 
and he was currently taking Diltizaem with good control.  
Blood pressure was 119/83, but he indicated that the 
diastolic readings could vary up to 98.  He complained of 
occasional postural hypotensive changes, occasional 
impotence, and occasional frontal headache.  He had no 
history of myocardial infarction or cerebrovascular accident.  
The cardiovascular examination was noted to be unremarkable 
without further comment.  The final diagnoses included 
essential hypertension and hyperlipidemia.  By rating 
decision dated in August 1994, the RO denied entitlement to 
service connection for hypertension on the basis that 
elevated blood pressure readings were sporadic in service and 
were associated with other acute medical problems.  

Additional evidence associated with the claims file in 
support of the veteran's claim include two identical 
statements (one notarized but unsigned) dated in September 
1994, apparently from friends, which indicated essentially 
that the veteran was told his blood pressure was high in 1979 
but he was not treated until 1980 because his job required 
him to travel.  A letter dated in September 1994 from Robert 
P. Berman, M.D. revealed that he had diagnosed the veteran 
with hypertension in 1980 and treated him with Tenormin.  The 
RO continued to deny service connection on the basis that 
hypertension was not diagnosed until 1980, more than one year 
after the veteran's November 1978 service separation.  Later, 
by letter dated in January 1996, the veteran's wife reflected 
that he was told he had high blood pressure while in service 
and they were both told to monitor his blood pressure as it 
could disqualify him from submarine duty.  

In a February 1996 personal hearing, the veteran's wife 
testified that she was a nurse and had been at the time her 
husband was on active duty.  The veteran testified that he 
was never hospitalized specifically for his blood pressure 
but it would be elevated during times of different illnesses 
and injuries.  His wife related that his blood pressure 
usually ran 150/110-100 for long periods of time.  Sometimes 
the diastolic would drop but only to 98.  She reflected that 
he was on low cholesterol, low-fat diets and exercise but it 
still stayed elevated.  The veteran was reportedly told on 
several occasions to watch his salt intake and weight because 
hypertension could disqualify him from submarine duty.  After 
service, he and his wife monitored his blood pressure for 
several months and he was then started on medication for 
hypertension in early 1980 by Dr. Berman.  He also testified 
that he was found to have an abnormal heart beat in 1979 
shortly after service separation but additional records were 
not available.  He related that he had high cholesterol and 
high triglycerides at the time and was turned down for a job 
because of it.  

Upon remand from the Board, the veteran underwent a VA 
examination in March 1988.  The examiner related that he had 
read the remand along with the claims file in the entirety.  
In reviewing the claims file, the examiner noted several 
elevated blood pressure readings in service associated with 
different medical problems.  He also reviewed the veteran's 
1979 EKG report.  The veteran related that he was started on 
medication for hypertension around 1979.  Current medications 
included Diltizaem.  In 1982, he reportedly underwent a 
cardiac catheterization but was vague about the findings and 
no medical report of the procedure was associated with the 
claims file.  The veteran had not had a myocardial 
infarction, angina, or congestive heart failure, and had been 
on no medications for his heart.  He denied palpitations, 
orthopnea, paroxysmal nocturnal dyspnea, or exertional 
dyspnea.  He had never been suspected of having a heart 
attack and there was no history of rheumatic fever.  

Physical examination revealed that the apical impulse was 
inside the midclavicular line in the fifth interspace.  
Rhythm was regular, and there was no evidence of murmur, 
thrill, or friction rub.  Blood pressure was 190/94.  The 
clinical impressions were hypertension, and heart disease not 
found.  The examiner opined that the veteran had elevated 
diastolic blood pressures in service which definitely 
reflected labile hypertension while in service.  The examiner 
also stressed that it was known that a significant number of 
individuals with labile hypertension subsequently go on to 
develop outright essential hypertension.  In the examiner's 
opinion, the veteran had labile hypertension in service which 
was now frank hypertension of the essential variety.  

With reference to the abnormal EKG report in 1979, he 
indicated that the changes were nondiagnostic and did not 
itself establish the presence of heart disease but was seen 
in a high degree of patients with hypertension or in people 
on certain medications or related to other chemical 
situations.  He concluded that he could not diagnose heart 
disease either of the hypertensive or atherosclerotic 
variety.  In sum, the examiner found that the veteran had 
essential hypertension which meant that the cause was 
unknown, which was the case in over 90 percent of patients 
with hypertension, and that the veteran had labile 
hypertension in service which was untreated.

III.  Legal Analysis

     A.  Entitlement to Service Connection for Essential 
Hypertension

With respect to the claim for entitlement to service 
connection for essential hypertension, the Board finds that 
the evidence is in relative equipoise as to whether the 
veteran's hypertension was the result of an occurrence or 
event incurred while on active duty.  There is uncontroverted 
evidence of elevated diastolic blood pressure readings while 
on active duty and the veteran and his wife have testified 
that he was told to watch his weight and salt intake in 
service.  Post-service evidence shows treatment for 
hypertension since 1980, slightly more than one year after 
service separation.  Moreover, the most recent VA examiner 
concluded that the veteran clearly had labile hypertension in 
service which was now manifested as essential hypertension.  
Based on the above, the Board finds that the evidence is, at 
a minimum, in relative equipoise as to whether the veteran's 
hypertension was incurred while on active duty.  
Consequently, reasonable doubt should be resolved in favor of 
the veteran and service connection for hypertension is, 
accordingly, granted. 




     B.  Entitlement to Service Connection for Cardiovascular 
Disease (other than essential hypertension)

With respect to the issue of service connection for 
cardiovascular disease (other than essential hypertension), 
after a review of the evidence, the Board must conclude that 
the veteran's contentions, to the effect that he has 
cardiovascular disease (other than essential hypertension), 
are not supported by the record.  In particular, the Board 
must point out that the post-service medical evidence does 
not indicate that he is currently being treated or has ever 
been treated for cardiovascular disease (other than essential 
hypertension).  Moreover, early EKG changes were found to be 
nondiagnostic.  In addition, the most recent VA examiner 
concluded that nonspecific EKG changes in and of themselves 
were not evidence of cardiovascular disease and that there 
was no current cardiovascular disease present.  Since, as 
previously discussed, service connection cannot be granted 
for a disability that is not currently manifested, the Board 
must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that service connection for cardiovascular disease 
can be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the supplemental statements of 
the case.  The discussion above informs him of the types of 
evidence lacking, which he should submit for well grounded 
claim.  The Board has examined all the evidence of record 
with a view toward determining whether the veteran notified 
VA of the possible existence of information which would 
render his claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).

Finally, although the RO did not specifically state that it 
denied the veteran's claim for entitlement to service 
connection for cardiovascular disease (other than essential 
hypertension) on the basis that it was not well grounded, the 
Board concludes that this error was not prejudicial to the 
claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the veteran, as his 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the claim for entitlement to 
service connection for cardiovascular disease is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.


ORDER

Entitlement to service connection for essential hypertension 
is granted.

Entitlement to service connection for cardiovascular disease 
(other than essential hypertension) is denied on the basis 
that it is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 12 -


